                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION

SAULSBURY IND., INC.                           Civil Action No. 6:19-0007

Versus                                         Judge Michael J Juneau

CABOT CORP., ET AL.                            Magistrate Judge Carol B Whitehurst


                   MEMORANDUM RULING AND ORDER

      Before the undersigned is defendant Cleco Power, LLC’s (“Cleco”) Rule

12(b)(1) Motion to Dismiss for Lack of Subject Matter Jurisdiction and Alternative

Rule 12(b)(6) Motion to Dismiss [Doc. 31]. The motion is opposed by the plaintiff,

Saulsbury Industries, Inc. (“Saulsbury”). For the reasons that follow, the motion is

DENIED AS PREMATURE, subject to the right of Cleco to re-file the motion after

jurisdictional discovery has been completed.

            I. PROCEDURAL AND FACTUAL BACKGROUND

      The instant lawsuit arises out of a dispute over a construction contract

involving Saulsbury, defendant Cleco, and defendant Cabot Corporation (“Cabot”),

the latter two being the developers of the project. In general terms, Saulsbury

argues that the parties amended the contract governing the construction project at

issue, while Cleco and Cabot argue the contract was never amended. Saulsbury

filed suit in this Court on January 3, 2019, and alleges that the jurisdictional basis

in this matter arises under 28 U.S. 1332. In its motion, Cleco argues that this Court
lacks subject matter jurisdiction over the plaitnff’s claims against it, on grounds the

plaintiff has not sufficiently alleged that the plaintiff and Cleco are diverse in

citizenship.   The plaintiff responds that its allegations in the Complaint are

sufficient to establish jurisdiction, but that in the event jurisdiction has not been

adequately pled, the proper remedy is not to dismiss the plaintiff’s claims against

Cleco, but to allow the parties to conduct jurisdictional discovery so that Saulsbury

may more sufficiently plead a jurisdictional basis.

                            II. LAW AND ANALYSIS

        Cleco filed the instant motion under Rule 12(b)(1), or alternatively, Rule

12(b)(6). It is well settled that when a Rule 12(b)(1) motion is filed in conjunction

with other Rule 12 motions, the Court should consider the Rule 12(b)(1)

jurisdictional attack before addressing any attack on the merits. Hill v. City of

Pasadena, 561 F.2d 606, 608 (5th. Cir. 1977) (per curiam).             Therefore, the

undersiged will consider Cleco’s jurisdictional arguments first.

        Lack of Subject Matter Jurisdiction Under 12(b)(1)

        Rule 12(b)(1) requires dismissal of a complaint for “lack of subject-matter

rjurisdiction” if the Court lacks statutory or constitutional power to adjudicate the

case.    “Federal courts are courts of limited jurisdiction; without jurisdiction

conferred by statute, they lack the power to adjudicate claims.” In re FEMA Trailer

Formaldehyde Products Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th

                                          2
Cir. 2012). “Lack of subject-matter jurisdiction may be found in the complaint

alone, the complaint supplemented by the undisputed facts as evidenced in the

record, or the complaint supplemented by the undisputed facts plus the court’s

resolution of the disputed facts.” Id. at 287. Indeed, in Ambraco, Inc. v. Bossclip

B.V., 570 F.3d 233, 238 (5th Cir. 2009), the Fifth Circuit stated:

      “[U]nder both Rule 12(b)(1) and Rule 12(b)(3), the court is permitted
      to look at evidence in the record beyond simply those facts alleged in
      the complaint and its proper attachments.” Id. at 449 (citing Lane ex
      rel. Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir.2008) (“[T]he
      court may find a plausible set of facts by considering any of the
      following: (1) the complaint alone; (2) the complaint supplemented by
      the undisputed facts evidenced in the record; or (3) the complaint
      supplemented by undisputed facts plus the court's resolution of
      disputed facts.”

      A party invoking federal jurisdiction bears the burden of showing that it has

standing to sue. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). Standing

“determines the court's fundamental power to hear [a] suit.” Rivera v. Wyeth–Ayerst

Labs., 283 F.3d 315, 319 (5th Cir.2002). “Whether a party has standing to sue in

federal court is a question of federal law.” Paradise Creations, Inc. v. UV Sales,

Inc., 315 F.3d 1304, 1308 (Fed.Cir.2003). The party asserting jurisdiction has the

burden of establishing jurisdiction.       Id.; see also Rivera v. Wyeth-Ayerst

Laboratories, 283 F.3d 315, 318-319 (5th Cir. 2002).             Furthermore, when

jurisdiction depends on diversity of citizenship, “citizenship must be ‘distinctly and

affirmatively alleged.’” Getty Oil, Div. Of Texaco v. Ins. Co. of North America, 841

                                          3
F.2d 1254, 1259 (5th Cir. 1988) (citation omitted) (emphasis in citing source). This

rule requires “strict adherence.” Id.

      For purposes of diversity, the citizenship of a limited liability company

(“LLC”) is determined by the citizenship of all of its members. Harvey v. Grey

Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008). Moreover, for each

member of an LLC that is itself an LLC or partnership, its members and their

citizenship must be identified and traced up the chain of ownership until one reaches

only individuals and/or corporations. Lewis v. Allied Bronze, LLC, 2007 WL

1299251 (E.D. N.Y. May 2, 2007); see also Mullins v. TestAmerica, Inc., 564 F.3d

386, 397 (5 Cir. 2009)(suggesting that to discern the citizenship of an LLC, the

court must trace citizenship “down the various organizational layers”); Feaster v.

Grey Wolf Drilling Co., 2007 WL 3146363, *1 (W.D. La. Oct. 25, 2007)

(“citizenship must be traced through however many layers of members or partners

there may be”).

      Similarly, the court must consider the citizenship of each partner, whether

limited or general. AmGuard Ins. Co. v. Middleton, No. 18-CV-0261, 2018 WL

3370568, at *2 (W.D. La. July 9, 2018), citing Carden v. Arkoma Associates, 110

S.Ct. 1015 (1990). The Carden rule applies to common law limited partnerships

and a Louisiana partnership in commendam. Id, citing Whalen v. Carter, 954 F.2d

1087, 1094 (5th Cir. 1994); Newport Limited v. Sears, Roebuck and Co., 941 F.2d

                                         4
302 (5th Cir. 1991). If partners are an unincorporated association, such as a

partnership or LLC, the citizenship must be traced through however many layers of

members or partners there may be, and failure to do so can result in dismissal for

want of jurisdiction. Id, citing Mullins v. Testamerica, Inc., 2008 WL 4888576 (5th

Cir. 2008) (court refused to consider the merits of an appeal until the record

distinctly and affirmatively alleged the citizenship of a limited partnership).

      In its complaint, Saulsbury alleges it is a Delaware corporation with its

principal place of business in Boston, Massachusetts. With respect to Cleco,

Saulsbury plaintiff alleges:

      Defendant Cleco Power, LLC (“Cleco”) is a limited liability company
      whose sole member is Cleco Corporate Holdings LLC. The sole
      member of Cleco Corporate Holdings LLC is Cleco Group LLC. The
      sole member of Cleco Group LLC is Cleco Partners L.P. The partners
      of Cleco Partners L.P. are Macquarie Group, Ltd., which is an
      Australian corporation with a principal place of business in Sydney,
      New South Wales, Australia; British Columbia Investment
      Management Corporation, which is a Canadian corporation with a
      principal place of business in Victoria, British Columbia, Canada; and
      John Hancock Financial Services, Inc., which is a Delaware
      corporation with a principal place of business in Boston,
      Massachusetts. Cleco is therefore a citizen of Australia, Canada,
      Delaware, and Massachusetts for diversity purposes. Cleco may be
      served through its registered agent, Mark D. Pearceeph, who can be
      found at 2030 Donahue Ferry Road, Pineville, Louisiana 71360.1

      In response, however, Cleco argues that MIP Cleco Partners, LP, John

Hancock Como Investments, LLC, and BCIMC Como Investment Limited


      1
          Complaint, Doc. 1, at Paragraph 3.
                                               5
Partnership were partners of Cleco Partners, LP as of January 3, 2019, when the

Complaint was filed, but that Saulsbury does not allege as much in its Complaint.

Additionally, Cleco agues that certain investors of MIP Cleco Partners, LP indicate

that, when tracing Cleco’s membership to each individual person or corporation, it

appears that Cleco is a citizen of Texas for purposes of diversity. Therefore, Cleco

argues this Court lacks complete diversity over Cleco. 2

         Both parties appear to acknowledge that Cleco’s organizational structure is

complex, but Cleco has stated it will cooperate with Saulsbury in its investigation

of the identity of all of Cleco’s investors. Thus, Cleco is amenable to jurisdictional

discovery. Given the foregoing, the appropriate remedy given the circumstances is

to deny the motion to dismiss and allow the parties to partipicate in jurisdictional

discovery so that the citizenship of Cleco can be determined by this Court for

jurisdictional purposes. In Chesapeake Louisiana, LP v. Creamer Property Mgmt,

LLC, 2009 WL 653796 at *1 (W.D. La. 2009), the court followed this procedure

for allowing the plaintiff to more adequately plead the citizenship of a defendant,

to wit:


         2
           See Affidavit of Karl Kuchel, CEO of the general partner of Macquarie Infrastructure Partners, III, LP,
attached as Exhibit 1 to Cleco’s Motion to Dismiss, Doc. 31. In his Affiidavit, Mr. Kuchel states he is famililar with
MIP III’s investments, particularly with regard to MIP III’s partnership interest in Celco Holdings. Mr. Kuchel also
attests:

         Affiant specifically avers that as of January 3, 2019, and through March 1, 20-19, there are two
         investors of MIP III, which have indicated in their subscription documents to be (i) a governmental
         agent of the state of Texas and (ii) a qualified pension plan under section 401(a) of the Internal
         Revenue Code, which is organized under the laws of Texas, respecrtively.
                                                          6
              Chesapeake will need to file an amended complaint, seeking
      leave if then necessary under Rule 15, to plead with specificity the
      citizenship of the LLC defendant. The LLC has not appeared as yet,
      and it is likely that Chesapeake will not have access to the membership
      information through public records or other readily available sources.
      The membership information is ordinarily furnished voluntarily by
      parties in similar situations. In the event the LLC does not furnish the
      information voluntarily, Chesapeake is granted leave of court to
      conduct discovery regarding the citizenship issue, commencing with
      the appearance of the LLC defendant in this case. Chesapeake will be
      permitted 45 days from the appearance of the LLC to gather the
      citizenship information and file an amended complaint that states the
      citizenship of all relevant parties with specificity.

      Given the complexiy of Cleco’s organizational structure and the amenability

of Cleco to participating in jurisdictional discovery, the undersigned concludes the

proper remedy is to permit jurisdictional discovery limited to the issue of Cleco’s

citizenship.

                              III. CONCLUSION

      Thus, for the foregoing reasons, IT IS ORDERED that Cleco’s Motion to

Dismiss [Doc. 31] is DENIED AS PREMATURE, subject to the right of Cleco to

re-file the motion after jursidictional discovery has been completed.            IT IS

FURTHER ORDERED that Saulsbury and Cleco conduct discovery limited to the

jurisdictional aspect of determining the citizenship of Cleco, such discovery to be

completed no later than six weeks from the date of this Order. IT IS FURTHER

ORDERED that, upon expiration of the six-week period, Saulsbury shall amend its

complaint to more sufficiently allege the citizenship of Cleco for jurisdictional

                                         7
purposes. If, after the filing of a motion for leave to amend its complaint and the

granting of that motion, Cleco continues to maintain that its citizenship has not been

sufficiently alleged, Cleco may re-urge the instant motion.

      Until the jurisdictional issue raised by Cleco has been resolved, this Court

makes no ruling or recommendation on the portion of the motion seeking dismissal

under Rule 12(b)(6), and this portion of the motion is DENIED AS PREMATURE

as well, subject to the right of Cleco to re-urge at a later date.

      THUS DONE AND SIGNED this 24th day of October, 2019.




                                           8
